Title: From Thomas Jefferson to Samuel Smith, 5 November 1807
From: Jefferson, Thomas
To: Smith, Samuel


                        
                            Th: Jefferson to Genl. Smith
                            
                            Nov. 5. 07.
                        
                        Would it not be better to leave out of the Naval militia bill all the passage beginning ‘And in time of war
                            either actual or imminent Etc. and ending ‘shall have the immediate command of them.’ it would be much more likely
                            to pass if confined for the present to harbor defence, and if hereafter there should be a visible necessity of extending
                            the duties of the Naval militia to our ships of war, the necessity of the occasion will make it pass more readily then. in
                            the mean time the Seamen will feel less alarm if restrained for the present to harbor defence.    Affectionate
                        salutations.
                    